—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered August 22, 1995, which granted defendants’ motion pursuant to CPLR 510 (3) for a change of venue from New York County to Rockland County, unanimously affirmed, without costs.
In this action to recover damages for injuries sustained when plaintiff’s Volvo car caught fire in Rockland County, venue was placed in New York County solely on the basis that defendant-respondent had designated that county as its principal place of business. The IAS Court’s grant of a change of venue to Rock-land County was a proper exercise of discretion since the accident occurred in Rockland County, plaintiff was treated at a Rockland County hospital immediately after the accident, extensive investigation and reports were undertaken in Rock-*330land County, and the majority of the material witnesses are located in Rockland County (see, Brunner v Joubert, 118 AD2d 424). Defendant not only identified numerous witnesses, including emergency services personnel, almost all of whom reside and work in Rockland County, but also submitted their affidavits setting forth the nature of their proposed testimony and relevant documentary material (see, Smilow v General Motors Corp., 168 AD2d 237, 238). Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.